Citation Nr: 1536282	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Alissa Y. Gay, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Air Force and Army National Guard beginning in 1965 including a period of active duty from February 2003 to September 2003. 

This matter comes before the Board of Appellants' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Subsequent to the September 2013 statement of the case (SOC), the Appellant's attorney submitted additional records without a waiver of review by the RO.  As the Board is remanding the case, the RO will have a chance to review the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant claims that service connection is warranted for a low back disability, tinnitus, and bilateral hearing loss.  

A remand is required for the AOJ to verify all of the Appellant's periods of active duty (AD), ACDUTRA, and INACDUTRA during his service in the United States Army and National Guard; to determine the exact circumstances surrounding and dates of the Appellant's service in the National Guard, including on ACDUTRA and INACDUTRA; to obtain treatment records associated with his periods of duty in the National Guard; to obtain VA medical opinions for the issues of service connection for a low back disability, tinnitus, and bilateral hearing loss; and for the AOJ to initially review additional evidence submitted by the Appellant.

The Board notes that the Appellant has submitted select photocopies of his personnel and service treatment records (STRs).  He should submit a complete copy of his service records including STRs in his possession.  While VA has a statutory duty to assist the Appellant in developing evidence pertinent to a claim, the Appellant also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The record contains a December 2011 VA memorandum detailing a formal finding on the unavailability of line of duty records.  However, additional efforts should be made to obtain his STRs. 

Lastly, in light of the Appellant's statements and submitted STRs, VA examination and opinions are needed.  Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Tennessee National Guard Adjutant General's Office, the Records Management Center (RMC), the Appellant's unit, and any other appropriate location, to request the complete service personnel and treatment records of the Appellant.  This must include using the PIES system to obtain such records.  If necessary make arrangements to obtain the Appellant's complete treatment records from Blytheville and Lackland Air Force Bases, dated during 1965.  

2.  Certify the nature of the Appellant's periods of service.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.

3.  Thereafter, schedule the Appellant for appropriate VA examinations.  The Appellants claims-file should be made available to the examiners for review in conjunction with the examinations.

The examiners should identify any hearing loss disorder to include tinnitus, and/or low back disability, found to be present.  

The examiners should provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any current low back disability and/or hearing loss disorder including tinnitus, had clinical onset during active service or is related to any incident of service.  

The examiners should provide a rationale for all opinions expressed.  

4.  Finally, re-adjudicate the claims on appeal.  If the benefits sought are not granted, furnish the Appellant and his attorney with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




